DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent Appl. Pub. No. 2015/0228927 A1).

[Re claim 2] Kim also discloses the device wherein the OLED display substrate comprises a planarization layer (118), an anode layer (122 or 135) and a cathode layer (126) arranged at the cathode lapping region (140) and laminated one on another, and the planarization layer (118) has an uneven surface at the cathode lapping region (see figure 1-2 and paragraph [0048]-[0049]).  Kim discloses the device wherein a plurality of protrusions and recessions are disposed in the contact region (140). The protrusions and recessions may formed simultaneously with an insulation layer (118), and are formed of a material that is the same as the material of the planarization layer.  A first conductive pattern (135) is formed on the protrusions and recessions, and is formed simultaneously with a first electrode (122) and formed of the same material as said electrode.  A second electrode (126) is formed on the first conductive pattern (135).  The first electrode and the second electrode are an anode and a cathode, respectively.
[Re claim 3] Kim also discloses the device wherein the OLED display substrate comprises a planarization layer (118), an anode layer (122 or 135) and a cathode layer (126) arranged at the cathode lapping region (140) and laminated one on another, and 
[Re claim 4] Kim also discloses the device wherein the surface of the planarization layer (118) at the junction between the cathode lapping region (140) and the anode layer (122 or 135) comprises convexes and concaves arranged alternately (see figure 1-2 and paragraph [0048]-[0049]).
[Re claim 5] Kim also discloses the device wherein a thickness of a portion of the planarization layer (118) at a position corresponding to each convex is greater than a thickness of a portion of the planarization layer at a position corresponding to each concave (see figure 1-2 and paragraph [0048]-[0049]).
[Re claim 11] Kim also discloses the device wherein the barrier structure comprises a first barrier (182) and a second barrier (184) spaced apart from each other, a distance between the first barrier (182) and the display region (I) is smaller than a distance between the second barrier (184) and the display region (I), and a level (high) 
[Re claim 12] Kim also discloses the method for manufacturing an OLED display substrate (110), the OLED display substrate comprising a display region (I), a barrier structure (182, 184, 186) arranged at a periphery (II) of the OLED display substrate, and a cathode lapping region (140) arranged between the display region and the barrier structure, wherein the method comprises providing the OLED display substrate with an uneven surface at the cathode lapping region (see figure 1 and paragraphs [0044]-[0052]).  Kim discloses the device wherein contact region (140) (corresponding to “cathode lapping region). 
[Re claim 15] Kim also discloses the device wherein a packaging thin film layer (160) covering the OLED display substrate, wherein the OLED display substrate has the uneven surface facing the packaging thin film layer at the cathode lapping region (140) (see figure 1 and paragraph [0044]).
[Re claim 17] Kim also discloses the display device, comprising the OLED packaging structure according to claim 15 (see figure 1 and paragraphs [0044]-[0052]).

Allowable Subject Matter
Claims 6-10, 13-14, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895